IN THE SUPREME COURT OF THE STATE OF NEVADA


                   ERNEST JORD GUARDADO,                                     No. 70294
                                     Appellant,
                                 vs.
                   THE STATE OF NEVADA,                                              FILED
                                            Respondent.                              JUL 0 7 2016

                                         ORDER DISMISSING APPEAL

                               This is a pro se appeal from a corrected judgment of
                   conviction. Second Judicial District Court, Washoe County; Lynne K.
                   Simons, Judge.
                               This court's preliminary review of this appeal reveals a
                   jurisdictional defect. Specifically, the district court entered the corrected
                   judgment of conviction on October 7, 2015, nunc pro tune to November 5,
                   2004. Appellant did not file the notice of appeal, however, until April 27,
                   2016, well after the expiration of the thirty-day appeal period prescribed
                   by NRAP 4(b). "[A]n untimely notice of appeal fails to vest jurisdiction in
                   this court." Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994).
                   Accordingly, we
                               ORDER this appeal DISMISSED.




                                            Cherry
                                                     0\2-41127           ,


                                               J.
                                                                               IrES
                   Douglas                                    Gibboffs


SUPREME COURT
        OF
     NEVADA


(0) 1947A    eto
                 cc: Hon. Lynne K. Simons, District Judge
                      Ernest Jord Guardado
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                     2